Title: To George Washington from Robert Dinwiddie, 26 April 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Apr. 26th 1756

I recd Yr Letter by this Express last Night, & this Morning laid all the Letters before the House of Burgesses & really it gives me very great uneasiness & Concern to observe the dismal Situation our back Settlers are in—And when I consider the Slowness of the House in raising Men—I have sent Expresses to the Counties of Frederick Fairfax, Prince Wm Culpeper, Orange Stafford Spotsylvania, Caroline, Albemarle & Louisa, ordering the Commanding Officers of each to march one half of their whol Militia imediately to Winchester; & I shall send directly to Fredericksbg 40 barrels Powder 500 Small Arms, with Shott & Flints to Commissary Walker who goes up from this to take the necessary Care in distributing the same.
I am excessively hurried with the above Dispatches that I can write no more at Present but recommendg You to the Protection of God I remain Sir Your most humble Servant

Robt Dinwiddie

